DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 was filed after the mailing date of the Non-Final on 09/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This action is in response to the communications and remarks filed on 01/08/2021. Claims 1-20 have been examined and are pending.
 Response to Arguments
Acknowledgement to Applicant's amendments to specification and claim 6 has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the specification and claim 6 is hereby withdrawn.
Applicants’ arguments in the instant Amendment, filed on 01/08/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “The Rejection of Claims Under § 103 Claims 1-4 and 8-20 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Araujo (U.S. Publication No. 2020/0004962) in view of Piatt (U.S. Publication No. 2019/0236272). 
Applicant respectfully disagrees with Examiner's rejections, but in the interest of compact prosecution has amended the claims as set forth above. Applicant respectfully submits none of the cited art teaches the claim element "responsive to determining the filesystem's behavior is abnormal, determining whether files corresponding to the file operations in the time interval are encrypted by analyzing content of the files" as recited in the amended claim 1. 
Araujo teaches a decoy filesystem that generates encrypted files and implants decoys in the overlay to replace sensitive files in a base filesystem. A stackable filesystem monitors the logs access to such overlaid files and determines an untrusted process once the overlaid decoy files have been affected. Specifically, "when necessary, the decoy filesystem generates encrypted files and implants decoys in the overlay to replace sensitive files in the base filesystem."3 "The filesystem generates encrypted files and implants decoys in the overlay to shadow sensitive files in the base filesystem. The stackable filesystem also transparently monitors and logs access to such files. Moreover, only the untrusted process is affected by the hidden and decoy files, leaving legitimate users free of confusion."4 
Therefore, Araujo teaches implanting encrypted decoys to overlay sensitive files. Once the decoys are implanted, a stackable filesystem monitors the log access of the implanted files to determine if decoys have been affected in order to detect the presence of an untrusted process. In contrast, the recited claim element discussed "responsive to determining the filesystem's behavior is abnormal, determining whether files corresponding to the file operations in the time interval are encrypted by analyzing content of the files." In other words, the recited claim element... In other words, Araujo teaches implanting encrypted decoys into files and monitor the decoys to determine abnormality, whereas the recited claim discusses analyzing the content of files to determine encryption of the files in response to the detection of abnormality, within the meaning of the recited claim element. ” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Araujo does disclose the limitations of: “determining whether the filesystem behaves abnormally in the time interval by determining a pattern of the file operations in the time interval and comparing the pattern of the file operations to a normal pattern;” but more importantly teaches "responsive to determining the filesystem's behavior is abnormal, determining whether files corresponding to the file operations in the time interval are encrypted by analyzing content of the files." Araujo is from the same field of endeavors as the invention: malware detection/handling and static detection by checking file integrity. Araujo teaches an identification and extraction of key forensics indicators of compromise using subject-specific filesystem views, where indicators of compromise (IOCs) are fed into a forensics analysis engine to determine whether a subject (e.g. process, user) is malicious [Araujo, Abstract]. While the specification approach uses a filesystem module 104 to crawl the filesystem generating filesystem metadata, where the filesystem metadata includes a list of entries corresponding to filesystem changes, during a time interval. The behavior analysis module 106 analyzes behavior of the filesystem during a time interval; examines a pattern of the file operations within a particular time interval relative to a pattern of the file operations throughout time to determine whether the behavior of the filesystem within the particular time interval is normal [specification, 0015-0016]. The approach by which Araujo uses is to detect malicious behavior and identify intruders where the existing base filesystem (FS) is augmented to transparently create one or more levels of stacking to protect the base FS [Araujo, 0036]. Araujo uses an analogous searching functionality performed by the forensic analyzer [Araujo, 0068]. While the approach of Araujo for filesystem protection executes a decoy filesystem 306 between the base filesystem 300 and user space 308, as well as creating an upper and lower mount; the decoy filesystems’ intent is to protect legitimate user and curtailing sensitive data leaks [0038 and 0044-0045]. Hence, as presented in the claims, determining the filesystem's behavior is abnormal, Araujo teaches and characterizes the deployed decoy filesystem to learn the processes (both untrusted and trusted) and based on past process learn the behaviors, as well as analyzing entire files written to the overlay to determine if malicious behaviors are exhibited [Araujo, 0057 and 0088]. Further, as presented in the claims, determining whether files corresponding to the file operations in the time interval are encrypted by analyzing content of the files, the specification states that a content analysis module 108 process contents of file to determine entropy features; to determine whether any of the files is encrypted [specification, 0019]. Lastly, Araujo also teaches how the forensic analyzer generates indicators that estimate impact of filesystem changes; one of which is measuring the entropies of base, write, and overlay files, which are likely indications of encrypted file(s) [Araujo, 0076-0078]. Therefore, Araujo teaches "responsive to determining the filesystem's behavior is abnormal, determining whether files corresponding to the file operations in the time interval are encrypted by analyzing content of the files."   
Applicant’s arguments: “Piatt does not cure the deficiency of Araujo. Piatt teaches a protecting system that records changes to the file system. The recorded changes include the entropy of the associated files.5 However, Piatt does not teach determining if a file is encrypted in a time interval by analyzing the content of the file in response to a detection of abnormal filesystem behavior, within the meaning of "responsive to determining the filesystem's behavior is abnormal, determining whether files corresponding to the file operations in the time interval are encrypted by analyzing content of the files" as recited in the amended claim 1. 
Accordingly, for at least the reasons above, the cited references to Araujo and Piatt do not teach all elements of the amended claim 1, whether taken singly or in combination. Claim 1 is thus patentable over the cited art, so as independent claims 16 and 20, which recite similar limitations. The dependent claims are patentable for reciting additional limitations and at least by virtue of their dependency on an allowable claim. Therefore, Applicant respectfully requests reconsideration and withdrawal of the rejections and allowance of the pending claims.”
recording changes in a filesystem during a time interval, the changes including file operations within the time interval”, for which it was cited to teach. Piatt is from the same field of endeavor: dynamic detection performed at run-time (of suspicious activities) and test/assess a computer or a system. More importantly, Piatt is an invention of a probabilistic anti-encrypting malware protections for cloud-based file systems; seeking to protect the integrity of attacked data and client systems, like ransomware that may possess encrypting malware replacing existing files [Piatt, 0001 and 0005]. As such, the specification states that “the snapshot, the filesystem module 104 records the changes in the filesystem during a time interval. The changes in the filesystem includes file operations that took place during the time interval.” [specification, 0015]. Piatt teaches and cites below to how the protecting system tracks and log changes to files on a near-to-real-time basis [Piatt, 0036, 0043, and 0050].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo et al., hereinafter (“Araujo”), US PG Publication (2020/0004962 A1), in view of Piatt (2019/0236272 A1).
Regarding claims 1, 16, and 20, Araujo teaches method for detecting ransomware infection in filesystems, comprising; a system comprising; and a non-
determining whether the filesystem behaves abnormally in the time interval by determining a pattern of the file operations in the time interval and comparing the pattern of the file operations to a normal pattern; [Araujo, ¶0054: At step 630 the type of the file is evaluated. The type of data stored in a file can be approximated using “magic numbers.” These signatures describe the order and position of specific byte values unique to a file type, not simply the header information. In one embodiment, the file type is determined by the magic number of the file, followed by the type signature, followed by the extension (pattern of the file operations). By comparing the file type before (a normal pattern) and after the change in the file, possibly deleterious changes in the file can be identified. ¶0057: In operation, the system preferably analyzes entire files written to the overlay to determine if they are exhibiting malicious behaviors, although this is not a requirement. ¶0058: The following section describes representative key indicators of compromise (IOCs) that the stackable filesystem helps to uncover when performing forensic investigations. These indicators are sourced from the ATT&CK for Enterprise threat model, and they have been verified through experiments with Linux malware samples. Using these IoCs, the forensic analyzer (and, in particular, the forensic analysis engine) is trained to identify malicious patterns on the filesystem]
¶0036: The approach now described is designed to leverage this need by the attacker (to investigate files) to thereby detect malicious behavior and identify intruders. To this end, an existing base filesystem is augmented to transparently create one or more levels of stacking to protect the base filesystem (responsive to determining the filesystem’s behavior is abnormal) and, in particular, by injecting decoy files, monitoring file accesses, and providing per-process views of the filesystem to confuse and identify potential attackers.  ¶0040: As also depicted, the decoy filesystem preferably includes an access control module 421, a decoy generation module 422, and a monitoring module 424. The decoy generation module 422 generates encrypted files (whether files corresponding to the file operations in the time interval are encrypted by analyzing the content of the files) and implants the decoys in the overlay to replace sensitive files in the base filesystem. The monitoring module 424 transparently monitors and logs access to the files. Based on this monitoring, the system can determine whether a process 426 is trusted. Preferably, and then using the access control module 421, only an untrusted process is affected by the hidden and decoy files, leaving legitimate users free of confusion.] and
determining whether the filesystem is infected based on the determinations that the filesystem behaves abnormally and that the files are encrypted. [Araujo, ¶0040: The decoy generation module 422 generates encrypted files and implants the decoys in the overlay to replace sensitive files in the base filesystem. The monitoring module 424 transparently monitors and logs access to the files. Based on this monitoring, the system can determine whether a process 426 is trusted (determining whether the filesystem is infected based on the determinations that the filesystem behaves abnormally). Preferably, and then using the access control module 421, only an untrusted process is affected by the hidden and decoy files, leaving legitimate users free of confusion. ¶¶0077-0079: Many IOCs are identified by malware writing to specific system init or configuration, which appear on the overlay after a write. When calculating write entropy (i.e. determining whether file is encrypted) (determining whether the filesystem is infected based on the determinations that the filesystem behaves abnormally and that the files are encrypted)]
While Araujo teaches recording changes in a filesystem [Araujo, ¶0005: A stackable filesystem that transparently tracks process file writes for forensic analysis. By providing per-process views of the filesystem using this stackable approach, a forensic analyzer can record a process's file-based activity, e.g., file creation, deletion, modification, and so forth. These activities are then analyzed to identify indicators of compromise (IoCs)]; however, Araujo fails to explicitly teach but Piatt teaches recording changes in a filesystem during a time interval, the changes including file operations within the time interval; [Piatt 2019/0236272 A1, ¶0033: In one embodiment, the protecting system uses an agent (such as agent 111 discussed relative to FIG. 1) to observe and record changes (recording changes in a filesystem), with those changes being recorded either locally or by the protecting system 120 in the storage 150 or the data store 160. ¶0036: dynamic changes are captured and segregated by process (which assists in the identification and isolation of malware); allowing the protecting system to keep a log of the changes to the file on a near-real-time (during a time interval) basis. ¶0043: The protecting system records the changes to the file system (recording changes in a filesystem), including making whole -filesystem-tree snapshots or by making sequential ordered copies of individual files and just recording the tree locations as metadata. One typical use of this capability is for backups of user or system data, but, as described in the present disclosure, the protecting system 120 uses both the client logical view of the filesystem--the client data--as well as information regarding the patterns of change (such as the changes from snapshot to snapshot in FIG. 3b), and the change in the nature of client data (as shown at reference 372 in FIG. 3b) to intercept and prevent damage from malware.  ¶0050-0051: Fig. 6 shows embodiment of protection process at reference 600 relative to encrypting malware. Step 602 captures structure of filesystem as described in Fig. 3a. Step 10 some changes of filesystem is observed (the changes including file operations)]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an identification and extraction of key forensics indicators of compromise using subject-specific filesystem views of Araujo before him or her by including the teachings of a probabilistic anti-encrypting malware protections for cloud-based file systems of Piatt. The motivation would have been to show that it would be obvious to try a recording 

Regarding claims 2 and 17, the combination of Araujo and Piatt teach claim 1 as described above.
However, Araujo fails to explicitly teach but Piatt teaches wherein recording changes in the filesystem comprises: retrieving backup data of a machine including the filesystem, the backup data copying data of the machine corresponding to the time interval; [Piatt, ¶0033: protecting system uses an agent 111 to observe and record changes being locally recorded; ¶¶0042: One function of the protecting system 120 is the maintenance generally of "backups"--that is, time-ordered copies of the system files allowing recovery of both individual files and complete systems] and
crawling the backup data of the machine to create the changes. [Piatt, ¶0030: The protecting system 120 has a number of associated subcomponents where the controller 130 controls functions of the searchability of the data store 160. ¶¶0050-0052: creation of metadata of file and changing of content of a file(s) of a directory of the filesystem are monitored and observed as shown in monitoring steps 610,620,630, and 640]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an identification and extraction of key forensics indicators of compromise using subject-
Regarding claim 3, the combination of Araujo and Piatt teach claim 1 as described above.
However, Araujo fails to explicitly teach but Piatt teaches wherein the changes in the filesystem is recorded in filesystem metadata, the filesystem metadata including a list of entries corresponding to data changes in the filesystem. [Piatt, ¶¶0036-0037: Changes to user data of scratch storage allows the protecting system to keep log of changes to files on a near-real time bases; done by sampling from lsof (“list open files”) or a similar utility and listening for filesystem change events.  ¶0043: Snapshot 380 shows the creation of new user file 382, and snapshot 390 show the deletion of the new file at 394 and a change in the contents of the file at 392. The protecting system records the changes to the file system, including making whole-filesystem-tree snapshots or by making sequential ordered copies of individual files and just recording the tree locations as metadata]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an identification and extraction of key forensics indicators of compromise using subject-specific filesystem views of Araujo before him or her by including the teachings of a probabilistic anti-encrypting malware protections for cloud-based file systems of Piatt. 

Regarding claims 4 and 18, the combination of Araujo and Piatt teach claim 1 as described above.
Araujo teaches wherein determining whether the filesystem behaves abnormally comprises applying a set of machine learning models to the changes, the set of machine learning models trained to determine the pattern of the file operations [Araujo, ¶0054: At step 630 the type of the file is evaluated. The type of data stored in a file can be approximated using “magic numbers.” These signatures describe the order and position of specific byte values unique to a file type, not simply the header information. In one embodiment, the file type is determined by the magic number of the file, followed by the type signature, followed by the extension (pattern of the file operations). By comparing the file type before (a normal pattern) and after the change in the file, possibly deleterious changes in the file can be identified. ¶0055: As noted, when changes are identified, the analyzer first extracts a set of features that are potential indicators of compromise, and then it feeds those features into an appropriate classifier within the forensic analysis engine. One or more forensic classifiers implemented in the forensic analysis engine are machine learning-based, rule-based, or some combination thereof] and to compare the pattern of the file operations to the normal pattern based on features representing the filesystem’s behavior. [See Araujo ¶0054: At step 630 the type of 

Regarding claim 8, the combination of Araujo and Piatt teach claim 4 as described above.
Araujo teaches wherein each machine learning model of the set is configured to calculate an abnormal score indicating a probability of the filesystem behaves abnormally. [See Araujo, ¶0055: machine learning; ¶0058: A filesystem-aided forensics approach (determining whether the filesystem behaves abnormally comprises) of this disclosure takes advantage of overlays based on filesystems, and per-process or per-process group views of the filesystem (generating an abnormal score measuring a probability of the filesystem behaves abnormally]

Regarding claim 9, the combination of Araujo and Piatt teach claim 8 as described above.
Araujo teaches wherein determining whether the filesystem behaves abnormally comprises generating a combined abnormal score by combining the ¶0055: machine learning; ¶0057: After creating an overlay view, all file writes to that view become an imprint of a process's file write activity. As a result, the system can analyze the overlay (combined abnormal score) as a whole and extract indicators of compromise (IOCs), as has been described. Examiner interprets the extraction of the IOCs as a combined abnormal score outputted by machine learning methods]

Regarding claim 10, the combination of Araujo and Piatt teach claim 1 as described above.
Araujo teaches wherein determining whether files are encrypted comprises extracting entropy features from the files and calculating an encryption score representing a likelihood of the files being encrypted using the entropy features, the entropy features measuring randomness of the files. [Araujo, ¶¶0074, 0076-0077, and 0078: As part of information measurements, ransomware capitalizes on encryption as a main technique; forensic analysis looks for indication of encryption in the overlay filesystem (i.e. file mimetype). The three indicators that estimate the impact of filesystem changes introduced by programs include: binary differences, average information gain and write entropy (i.e. when determining whether a file has been encrypted) (encryption score)]
Regarding claim 11, the combination of Araujo and Piatt teach claim 10 as described above.
Araujo teaches wherein determining whether the filesystem behaves abnormally comprises generating an abnormal score measuring a probability of the  ¶¶0058: A filesystem-aided forensics approach of this disclosure takes advantage of overlays based on filesystems, and per-process or per-process group views of the filesystem (determining whether the filesystem behaves abnormally comprises generating an abnormal score measuring a probability of the filesystem behaves abnormally). After creating an overlay view, all file writes to that view become an imprint of a process's file write activity. As a result, the system can analyze the overlay as a whole and extract indicators of compromise (IOCs), as has been described. In operation, the system preferably analyzes entire files written to the overlay to determine if they are exhibiting malicious behaviors. Through representative key IOCs the stackable filesystem, helps to uncover when performing forensic investigations. ¶¶0074, 0076-0077, and 0078: As part of information measurements, ransomware capitalizes on encryption as a main technique; forensic analysis looks for indication of encryption in the overlay filesystem (i.e. file mimetype). The three indicators that estimate the impact of filesystem changes introduced by programs include: binary differences, average information gain (averaging the abnormal score) and write entropy (i.e. when determining whether a file has been encrypted) (encryption score). ¶0085: The filesystem actively captures filesystem events and correlates them with other system features; to create targeted filesystem views (generate an infection score indicating a probability of the filesystem infected by ransomware) that hide high-value assets and expose enticing breadcrumbs to detect deliberate tampering with filesystem data. Such context-awareness minimizes false alarms by curtailing inadvertent, legitimate access to breadcrumbs, by exposing more “truthful” views of the filesystem to trustworthy processes, all the while maximizing chances of forensic-based attack detection by strategically overlaying deceptive objects atop the base filesystem]

Regarding claim 12, the combination of Araujo and Piatt teach claim 11 as described above.
While Araujo teaches an infection score [¶0085: The filesystem actively captures filesystem events and correlates them with other system features; to create targeted filesystem views (generate an infection score indicating a probability of the filesystem infected by ransomware); however, Araujo fails to explicitly teach but Piatt teaches wherein determining whether the filesystem is infected comprises: responsive to determining the infection score greater than a threshold, determining that the filesystem is infected. [Piatt, ¶0055-0057: at step 640, similarity of file changes to an original file is evaluated, where significant changes beyond the minor threshold (even 10%-20%). If threshold evaluates where all three primary indicators have been reached, then at step 650 secondary considerations it is highly likely that there is a malware attack going on and secondary conditions can help mitigate attacks]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an 

Regarding claim 13, the combination of Araujo and Piatt teach claim 2 as described above.
However, Araujo fails to explicitly teach but Piatt teaches further comprising generating the backup data of the machine by generating a snapshot of the machine. [Piatt, ¶0043: A filesystem tree, with root 310, user directory 320, user subdirectories 330, and user files 340 where filesystem changes over time can have different consistent snapshot of the filesystem tree – snapshot 350 to 360 – as well as whole-filesystem-tree snapshots
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an identification and extraction of key forensics indicators of compromise using subject-specific filesystem views of Araujo before him or her by including the teachings of a probabilistic anti-encrypting malware protections for cloud-based file systems of Piatt. The motivation would have been to show that it would be obvious to try the filesystem tree for backup generation of snapshot views [Piatt, ¶¶0036-0037 and 0043].  


Araujo teaches further comprising training one or more machine learning models using training data, the training data including at least one of filesystem data of filesystems owned by multiple users, filesystem data of filesystems owned by a user, and filesystem data of a filesystem owned by the user. [Araujo, ¶0053: the filesystem comprises a base filesystem 800, and an overlay filesystem 802. Processes executing in one or more process groups 804 in the user space 806 see the union of the upper and lower filesystems ((filesystem data of filesystems owned by a user, and filesystem data of a filesystem owned by the user)). ¶0055: Forensic analyzer 806 is separate process integrated into filesystem directly, using operation 808 actively scan filesystem notifying when changes are identified by extracting sets of features as potential IOCs (training data). See ¶0058: The following section describes representative key indicators of compromise (IOCs) that the stackable filesystem helps to uncover when performing forensic investigations. These indicators are sourced from the ATT&CK for Enterprise threat model, and they have been verified through experiments with Linux malware samples. Using these IoCs, the forensic analyzer (and, in particular, the forensic analysis engine) is trained to identify malicious patterns on the filesystem]

Regarding claim 15, the combination of Araujo and Piatt teach claim 1 as described above.
¶0025: The existence of various undiscussed subelements and subcomponents should be interpreted broadly, encompassing the range of systems known in the art. For example, a “client” may be discussed in terms of a computer having the identified functions and subcomponents (such as a keyboard or display), but known alternatives (such as a touchscreen) (a user interface for presenting) should be understood to be contemplated unless expressly disclaimed. ¶0039: Because the protecting system does not have an agent resident on the protected node 270, there are a collection of remote monitor processes, shown generally as the dotted box at reference 280 of Fig. 2c].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of an identification and extraction of key forensics indicators of compromise using subject-specific filesystem views of Araujo before him or her by including the teachings of a probabilistic anti-encrypting malware protections for cloud-based file systems of Piatt. The motivation would have been to show that it would be obvious to try a monitoring process of the filesystem in the protecting system to create changes [Piatt, ¶¶0050-0052].  

Regarding claim 19, the combination of Araujo and Piatt teach claim 16 as described above.
 ¶¶0074, 0076-0077, and 0078: As part of information measurements, ransomware capitalizes on encryption as a main technique; forensic analysis looks for indication of encryption in the overlay filesystem (i.e. file mimetype). The three indicators that estimate the impact of filesystem changes introduced by programs include: binary differences, average information gain and write entropy (i.e. when determining whether a file has been encrypted) (encryption score)]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497